ORDER
PER CURIAM.
Brian Thomason (Movant) filed a Rule 24.035 motion for post-conviction relief after he pleaded guilty to several charges in two separate cases. The motion court denied his motion without a hearing. Movant appeals from this judgment, arguing he is entitled to a hearing on his two claims of ineffective assistance of counsel.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).